DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Van Gemert et al. (PG Pub. No. US 2019/0011496 A1) in view of Schneider et al. (PG Pub. No. US 2018/0138098 A1).
Regarding claim 1
a semiconductor die (¶ 0049: 108a) including a central region (¶ 0043 & fig. 1 among others: integrated circuit region 102) and an edge region surrounding the central region (figs. 1-3: 108a comprises a peripheral region surrounding 102); 
a semiconductor integrated circuit in a plurality of sub regions of the central region (¶ 0044: 102 comprises a plurality of integrated circuit components); 
an outer crack detection structure (¶ 0047: defect sensor 104) in the edge region (fig. 1: 104 formed in peripheral region of 108a); 
a plurality of inner crack detection structures (¶ 0063: 301, 302, 303, 304 and associated wiring) formed in the central region (fig. 3: 301, 302, 303, 304 formed in region 102); and 
a plurality of path selection circuits (¶ 0064: switch arrangement 300, including transistor based switches) configured to control an electrical connection between the outer crack detection structure and the plurality of inner crack detection structures (¶ 0064: 300 controls electrical connection between terminals 106/107 of 104 and terminals 301, 302, 303, 304).
Van Gemert is silent to the plurality of inner crack detection structures including portions respectively formed in the plurality of sub regions.
Schneider teaches a semiconductor device (fig. 5: 500) including a peripheral crack detection structure (outer portions of 502, similar to 104 of Van Gemert), semiconductor integrated circuits in a plurality of sub regions of a central region (¶ 0035 & fig. 5: 506/507/508/509, similar to plurality of integrated circuit components in region 102 of Van Gemert), and a plurality of inner crack detection structures (inner portions of 502, including end portions connected to 504, similar to 300 of Van Gemert) formed in the plurality of sub regions, respectively (fig. 5: inner portions of 502 formed in each respective sub region 506, 507, 508 and 509).


Regarding claim 2, Van Gemert in view of Schneider teaches the semiconductor device of claim 1, wherein the outer crack detection structure is divided into a plurality of loop segments and the plurality of loop segments are electrically connected via the plurality of path selection circuits to form a conduction loop (Schneider, 502 comprises a plurality of loop segments electrically connected to unit 504 to form at least one conduction loop).

Regarding claim 3, Van Gemert in view of Schneider teaches the semiconductor device of claim 2, wherein a first end of each inner crack detection structure of the plurality of inner crack detection structures is connected to each path selection circuit of the plurality of path selection circuits and a second end of the each inner crack detection structure of the plurality of inner crack detection structure is connected to one of the plurality of loop segments (Van Gemert, fig. 2 and/or Schneider, fig. 5).


    PNG
    media_image1.png
    401
    550
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    422
    626
    media_image2.png
    Greyscale


Regarding claim 9, Van Gemert in view of Schneider teaches the semiconductor device of claim 1, wherein the outer crack detection structure is a three-dimensional crack detection structure (Van Gemert, fig. 4: 104 comprises a three-dimensional structure) in a ring shape in the edge region to surround the central region (Van Gemert, fig. 3: 104 comprises a ring shape in a peripheral region of 108a surrounding region 102), the three-dimensional crack detection structure extending in a vertical direction (Van Gemert, fig. 4: 104 extends in a vertical direction).

Regarding claim 10, Van Gemert in view of Schneider teaches the semiconductor device of claim 9, 
wherein the semiconductor die includes a first conduction layer and a second conduction layer below the first conduction layer (Van Gemert, ¶ 0067 & fig. 4: vertically stacked metal layers 407), and 
wherein the three-dimensional crack detection structure includes a conduction loop that extends in the vertical direction through the first conduction layer and the second conduction layer (Schneider, ¶ 0035 & fig. 1: 502, corresponding to 104 of Van Gamert, is a contact-via chain including conduction loop 110 comprising metal layers 115/116/117, corresponding to 407 of Van Gamert).

Regarding claim 11, Van Gemert in view of Schneider teaches the semiconductor device of claim 10, wherein the conduction loop includes: 
a plurality of top horizontal line segments (Schneider, ¶ 0021 & fig. 1: 117, corresponding to top 407 layer of Van Gemert) in the first conduction layer; 
a plurality of bottom horizontal line segments (Schneider, ¶ 0021 & fig. 1: 115, corresponding to bottom 407 layer of Van Gemert) in the second conduction layer; and 
a plurality of vertical line segments (Schneider, ¶ 0021 & fig. 1: 112 and/or 113) connecting the top horizontal line segments and the bottom horizontal line segments to form the conduction loop (Schneider, fig. 1: 112/113 connect 117 to 115).

Regarding claim 13, Van Gemert in view of Schneider teaches the semiconductor device of claim 11, wherein the first conduction layer corresponds to a metal layer (Van Gemert, ¶ 0067: 407 and/or Schneider, ¶ 0021: 117) that is above a semiconductor substrate of the semiconductor die (Van Gemert, ¶ 0044: 101 and/or Schneider, ¶ 0021: 119) and wherein the second conduction layer corresponds to a metal layer on a bottom surface of the semiconductor substrate (Van Gemert, bottom 407 layer disposed on surface of 101, and/or Schneider, 115 disposed on surface of 119).

Regarding claim 14, Van Gemert in view of Schneider teaches the semiconductor device of claim 11, wherein the plurality of vertical line segments includes through-substrate vias (Van Gemert, ¶ 0067: 408 and/or Schneider, ¶ 0021: 112, 113) that penetrate a semiconductor substrate of the semiconductor die (Van Gemert, fig. 4: 408 penetrate substrate portion 102, and/or Scheider, fig. 1: 112/113 penetrate substrate portions 122).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Van Gemert in view of Schneider as applied to claim 11 above, and further in view of Lee et al. (PG Pub. No. US 2017/0125360 A1).
Regarding claim 12, Van Gemert in view of Schneider teaches the semiconductor device of claim 11, wherein the first conduction layer corresponds to an uppermost metal layer among a plurality of metal layers (Van Gemert, ¶ 0067: 407 and/or Schneider, ¶ 0021: 117) that are above a semiconductor 
Van Gemert in view of Schneider does not teach wherein the second conduction layer corresponds to a gate polysilicon layer in which gate electrodes of transistors of the semiconductor integrated circuits are formed.
Lee teaches a semiconductor device (¶ 0046: 100) including first and second conduction layers (¶ 0060 & fig. 5: ML1 and PL1, corresponding to 407 of Van Gemert and/or 117/115 of Schneider) of a crack detection structure (LOOPa, corresponding to 104 of Van Gemert and/or 502 of Schneider), wherein the second conduction layer corresponds to a gate polysilicon layer in which gate electrodes of transistors of the semiconductor integrated circuits are formed (¶ 0060: layer PL1 in which gates of transistors (not shown) in substrate SUB of an semiconductor integrated circuit are formed).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the second conduction layer of Van Gemert in view of Schneider with the gate poly of Lee, as a means to improve manufacturing efficiency by utilizing a patterned conductive layer for both a transistor gate and a crack detection layer.  Furthermore, such a configuration allows for vertically extending the crack detection structure, such that the crack penetration of various types may be detected more thoroughly (Lee, ¶ 0076).

Allowable Subject Matter
Claims 15-20 are allowed.
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 


“each path selection circuit of the plurality of path selection circuits includes:
an outer switch connected between two loop segments among the plurality of loop segments; and 
an inner switch connected between each inner crack detection structure of the plurality of inner crack detection structures and a first loop segment of the two loop segments” as recited in claim 4,

“a first semiconductor die and a second semiconductor die, the first semiconductor die being stacked in a vertical direction on the second semiconductor die, each of the first semiconductor die and second semiconductor die including a central region and an edge region surrounding the central region” and “an outer crack detection structure in the edge region of the first semiconductor die and the second semiconductor die” recited in claims 15 and 20.

Van Gemert and Schneider teach a plurality of loop segments and a plurality of inner crack detection structures.  However, neither Van Gemert nor Schneider teach an outer switch connected between two loop segments and an inner switch connected between each inner crack detection structure as required by claim 4.

Van Gemert and Schneider teach outer crack detection structures in edge regions of semiconductor die, but do not teach the semiconductor die comprise first semiconductor die being stacked in a vertical direction on the second semiconductor die, each of the first semiconductor die and second semiconductor die including a central region and an edge region surrounding the central region, as required by claims 15 and 20.


In light of these limitations in the claims (see Applicant’s figs. 7 & 21 and related text), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fender et al. (PG Pub. No. US 2014/0375341 A1) teaches a crack detection structure (44) including an outer portion (26) and an inner portion (28), the inner portion disposed in an integrated circuit region (32) of a substrate (20).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/BRIAN TURNER/               Examiner, Art Unit 2894